Filed Pursuant to Rule 424(b)(5) Registration No. 333-200541 The information in this prospectus supplement is not complete and may be changed. A registration statement relating to these securities has been declared effective by the Securities and Exchange Commission. This preliminary prospectus supplement and the accompanying prospectus are not an offer to sell these securities, and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUPPLEMENT (Subject to Completion) (To Prospectus dated January 12, 2015) Dated March 3, 2015 Units Each Consisting of One Share of Common Stock and a Warrant to Purchase One Share of Common Stock Solar 3D, Inc. We are offeringunits, with each unit consisting of one share of our common stock andof a warrant to purchase one share of our common stock (and theshares of our common stock issuable from time to time upon exercise of the offered warrants). The purchase price for each unit is $. Each warrant will have an exercise price of $per share, will be exercisable upon issuance and will expireyears from the date of issuance. No fractional warrants will be issued. The units will not be issued or certificated. The shares of common stock and the warrants are immediately separable and will be issued separately, but will be purchased together in this offering. The shares of common stock, warrants and shares of common stock underlying the warrants are sometimes collectively referred to herein as the “securities.” Our common stock is presently traded on the OTC Markets under the symbol SLTDD. On March 2, 2015, the last sale price of our shares as reported by the OTC Markets was $5.80 per share, reflecting a 26-for-1 reverse stock split effective on February 25, 2015. In conjunction with this offering, we applied to list our common stock on the NASDAQ Capital Market and our common stock is expected to begin trading on the NASDAQ Capital Market under the ticker symbol “SLTD” on March 4, 2015. The warrants are not and will not be listed for trading on the NASDAQ Capital Market, or any other securities exchange. Investing in our securities involves significant risks. These risks are described under the caption “Risk Factors” beginning on page S-9 of this prospectus supplement and in the documents incorporated by reference into this prospectus supplement. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. Per Unit Total Public Offering Price $ $ Underwriting Discount(1) $ $ Proceeds, before expenses, to us $ $ (1)See “Underwriting” for additional disclosure regarding underwriting discounts, commissions and estimated offering expenses. The above summary of offering proceeds to us does not give effect to any exercise of the warrants being offered and issued in this offering. Delivery of the shares of common stock and warrants to the investors in book-entry form through the facilities of The Depository Trust Company is expected to be made on or about March, 2015. Sole Book-runner Cowen and Company March, 2015 Table of Contents PROSPECTUS SUPPLEMENT ABOUT THIS PROSPECTUS SUPPLEMENT S-i FORWARD-LOOKING INFORMATION S-ii PROSPECTUS SUPPLEMENT SUMMARY S-1 THE OFFERING S-7 RISK FACTORS S-9 USE OF PROCEEDS S-23 CAPITALIZATION S-24 DILUTION S-25 DESCRIPTION OF SECURITIES WE ARE OFFERING S-26 UNDERWRITING S-28 LEGAL MATTERS S-32 EXPERTS S-32 WHERE YOU CAN FIND MORE INFORMATION S-32 INCORPORATION OF DOCUMENTS BY REFERENCE S-32 PROSPECTUS ABOUT THIS PROSPECTUS 1 OUR BUSINESS 1 RISK FACTORS 5 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 14 USE OF PROCEEDS 14 THE SECURITIES WE MAY OFFER 15 DESCRIPTION OF CAPITAL STOCK 15 DESCRIPTION OF WARRANTS 17 DESCRIPTION OF UNITS 19 PLAN OF DISTRIBUTION 19 LEGAL MATTERS 21 EXPERTS 21 WHERE YOU CAN FIND MORE INFORMATION 21 INCORPORATION OF DOCUMENTS BY REFERENCE 22 You should rely only on the information incorporated by reference or provided in this prospectus supplement, the accompanying prospectus and any free writing prospectus that we have authorized for use in connection with this offering. Neither we nor the underwriter has authorized anyone to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. This prospectus supplement and the accompanying prospectus do not constitute an offer to sell, or a solicitation of an offer to purchase, the securities offered by this prospectus supplement and the accompanying prospectus in any jurisdiction where it is unlawful to make such offer or solicitation. You should assume that the information contained in this prospectus supplement or the accompanying prospectus, or any document incorporated by reference in this prospectus supplement or the accompanying prospectus, and any free writing prospectus that we have authorized for use in connection with this offering is accurate only as of the date of those respective documents.Neither the delivery of this prospectus supplement nor any distribution of securities pursuant to this prospectus supplement shall, under any circumstances, create any implication that there has been no change in the information set forth or incorporated by reference into this prospectus supplement or in our affairs since the date of this prospectus supplement. Our business, financial condition, results of operations and prospects may have changed since that date. S-i Table of Contents ABOUT THIS PROSPECTUS SUPPLEMENT This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering of securities. The second part is the accompanying prospectus, which provides more general information, some of which may not apply to this offering. The information included or incorporated by reference in this prospectus supplement also adds to, updates and changes information contained or incorporated by reference in the accompanying prospectus. If information included or incorporated by reference in this prospectus supplement is inconsistent with the accompanying prospectus or the information incorporated by reference therein, then this prospectus supplement or the information incorporated by reference in this prospectus supplement will apply and will supersede the information in the accompanying prospectus and the documents incorporated by reference therein. This prospectus supplement is part of a registration statement that we filed with the Securities and Exchange Commission, or SEC, using a “shelf” registration process. Under the shelf registration process, we may from time to time offer and sell any combination of the securities described in the accompanying prospectus up to a total dollar amount of $50 million, of which this offering is a part. This prospectus supplement, the accompanying prospectus and the information incorporated herein and therein by reference includes trademarks, service marks and trade names owned by us or other companies. All trademarks, service marks and trade names included or incorporated by reference into this prospectus supplement or the accompanying prospectus are the property of their respective owners. Unless the context indicates otherwise, in this prospectus supplement and the accompanying prospectus the terms “Company,” “Solar3D,” “we,” “us,” and “our” refer to Solar3D, Inc., a Delaware corporation, and its subsidiaries on a consolidated basis. FORWARD-LOOKING INFORMATION The prospectus and this prospectus supplement, including the documents that we incorporate by reference, contain forward-looking statements.Such forward-looking statements include those that express plans, anticipation, intent, contingency, goals, targets or future development and/or otherwise are not statements of historical fact. These forward-looking statements are based on our current expectations and projections about future events and they are subject to risks and uncertainties known and unknown that could cause actual results and developments to differ materially from those expressed or implied in such statements. In some cases, you can identify forward-looking statements by terminology, such as“expects,” “anticipates,” “intends,” “estimates,” “plans,” “believes,” “seeks,” “may,” “should”, “could” or the negative of such terms or other similar expressions.Accordingly, these statements involve estimates, assumptions and uncertainties that could cause actual results to differ materially from those expressed in them.Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this prospectus. You should read the prospectus and this prospectus supplement and the documents that we reference herein and therein and have filed as exhibits to the registration statement, of which this prospectus is part, completely and with the understanding that our actual future results may be materially different from what we expect.You should assume that the information appearing in the prospectus and this prospectus supplement is accurate as of the date on the front cover of this prospectus or such prospectus supplement only.Because the risk factors referred to in this prospectus supplement, as well as the risk factors referred to on page 5 of the prospectus and incorporated herein by reference, could cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us or on our behalf, you should not place undue reliance on any forward-looking statements.Further, any forward-looking statement speaks only as of the date on which it is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time, and it is not possible for us to predict which factors will arise.In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements.We qualify all of the information presented in the prospectus and this prospectus supplement, and particularly our forward-looking statements, by these cautionary statements. S-ii Table of Contents PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information about our company, this offering and information appearing elsewhere in this prospectus supplement, in the accompanying prospectus, in the documents we incorporate by reference and in any free writing prospectus that we have authorized for use in connection with this offering. This summary is not complete and does not contain all the information that you should consider before investing in our common stock. You should read this entire prospectus supplement and the accompanying prospectus carefully, including the “Risk Factors” contained in this prospectus supplement beginning on page S-9 of this prospectus supplement, the accompanying prospectus and the financial documents and notes incorporated by reference in this prospectus supplement and the accompanying prospectus and any free writing prospectus that we have authorized for use in connection with this offering, before making an investment decision. This prospectus supplement may add to, update or change information in the accompanying prospectus. Business Introduction/Summary References herein to “we,” “us,” “Solar3D,” and “the Company” are to Solar3D, Inc. and its wholly-owned subsidiaries Sun United Networks, Inc. and MD Energy, Inc.References herein to “SUNworks” refer to Sun United Networks, Inc. and references to “MD Energy” herein to MD Energy, LLC.On March 2, 2015, we acquired all of the assets of MD Energy, LLC. Except where otherwise indicated, our business discussion below incorporates the business of MD Energy. Solar3D provides photo voltaic (“PV”) based power systems for the residential, commercial and agricultural markets in California and Nevada.Through our two operating subsidiaries, SUNworks and MD Energy, we design, arrange financing, integrate, install and manage systems ranging in size from 2kW (kilowatt) for residential loads to multi MW (megawatt) systems for larger commercial projects.Commercial installations have included office buildings, manufacturing plants, warehouses, and agricultural facilities such as farms, wineries and dairies.The Company provides a full range of installation services to our solar energy customers including design, system engineering, procurement, permitting, construction, grid connection, warranty, system monitoring and maintenance. SUNworks, our subsidiary serving the northern California market, was acquired in January of 2014.SUNworks has installed over 300 systems in 2014, totaling 10 MW of capacity, which is a 100% increase over the approximately 150 systems installations in 2013.Approximately 60% of SUNworks 2014 revenue was from sales to the commercial market, including the agricultural market, and approximately 40% of its revenue was from sales to the residential market. MD Energy, which was acquired on March 2, 2015, focuses its operations on the commercial market for Southern California.Similar to SUNworks, MD Energy designs, arranges financing, monitors and maintains solar systems, but outsources the physical construction of the systems. In 2014, MD Energy installed 14 systems totaling 3.35MW of capacity. In addition to our core solar integrator business, Solar3D’s technology division has developed a patent-pending 3-dimensional solar cell technology that we believe has the potential to increase PV conversion efficiency thereby reducing the cost of the electricity generated. Recent Developments Reverse Stock Split On February 25, 2015, the Company effected a 26:1 reverse stock split on its shares of common stock (with related adjustments to its outstanding options and warrants). Closing of MD Energy Acquisition On March 2, 2015 we completed our acquisition of MD Energy. On November 3, 2014, we entered into an asset purchase agreement with MD Energy and the members of MD Energy who held 100% of the outstanding membership interests to acquire the tangible and intangible assets of MD Energy, including cash and cash and cash equivalents. MD Energy is engaged in energy, infrastructure, electrical and building construction.The purchase price was $3,500,000 comprised of $400,000 in cash paid at closing, an additional $450,000 in cash payable at the earlier of a funding event or 3 months, and the issuance of a convertible promissory note in the principal amount of $2,650,000 which carries an interest rate of 4% and may be convertible at the sellers option based on a share conversion price of $2.60 per share. S-1 Table of Contents Preliminary Financial Results Our consolidated financial statements for our year ended December 31, 2014 are not yet available. Accordingly, we have presented a range rather than a specific amount for the preliminary financial results we present below primarily because such results are subject to the completion of our closing procedures. As a result, these preliminary results may differ from the actual results that will be reflected in our consolidated financial statements when they are completed. Our expectations with respect to our unaudited results for the period discussed below are based upon management estimates and are the responsibility of management. Our independent registered public accounting firm has not audited, reviewed, compiled or performed any procedures with respect to these preliminary results and, accordingly, does not express an opinion or any other form of assurance on them. Estimates of results are inherently uncertain and subject to change, and we undertake no obligation to update this information. For the year ended December 31, 2014, we expect to report revenue in the range of $19.5 to $20.5 million, with revenues expected to exceed $5.0 to $6.0 million for the three months ended December 31, 2014.We believe that overall revenues will grow to approximately $40 to 45 million in 2015 based on existing and anticipated orders.Preliminary estimates indicate that MD Energy generated approximately $7 million in revenue for 2014, with substantial growth expected for 2015. We also expect to report positive Adjusted EBITDA of approximately $900,000 to $1 million for the year ended December 31, 2014 and cash and cash equivalents of approximately $400,000 as of December31, 2014. To supplement our financial results and guidance presented in accordance with U.S. generally accepted accounting principles (GAAP), we use certain non-GAAP financial measures in this press release, including Adjusted EBITDA. We believe that non-GAAP financial measures are helpful in understanding its past financial performance and potential future results, particularly in light of the effect of various acquisition transactions effected by us. The presentation of Adjusted EBITDA is not intended to be considered in isolation or as a substitute for, or superior to, net income (loss), operating loss before income taxes or any other performance measures derived in accordance with GAAP or as an alternative to net cash provided by operating activities or any other measures of our cash flow or liquidity.Management uses Adjusted EBITDA in managing and analyzing its business and financial condition. Management believes that the presentation of non-GAAP financial measures provide investors greater transparency into ongoing results of operations allowing investors to better compare our results from period to period. Investors should note that non-GAAP financial measures are not prepared under any comprehensive set of accounting rules or principles and do not reflect all of the amounts associated with our results of operations as determined in accordance with GAAP. Investors should also note that non-GAAP financial measures have no standardized meaning prescribed by GAAP and, therefore, have limits in their usefulness to investors. In addition, from time-to-time in the future there may be other items that we may exclude for purposes of its non-GAAP financial measures; likewise, we may in the future cease to exclude items that it has historically excluded for purposes of its non-GAAP financial measures. Because of the non-standardized definitions, the non-GAAP financial measures as used in this press release may be calculated differently from, and therefore may not be directly comparable to, similarly titled measures used by other companies. We define Adjusted EBITDA as operating loss before, when applicable, certain other income (expense), stock-based compensation, acquisition costs, restructuring charges and any gains or losses on certain asset sales or dispositions.The following table sets forth a reconciliation of our expected 2014 Adjusted EBITDA to expected 2014 operating loss. (Preliminary estimates, unaudited) Year Ended December 31, 2014 (Range of estimates or estimate) Operating loss $
